

117 HR 4364 IH: To redesignate Gravelly Point Park, located along the George Washington Memorial Parkway in Arlington County, Virginia, as the Nancy Reagan Memorial Park, and for other purposes.
U.S. House of Representatives
2021-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4364IN THE HOUSE OF REPRESENTATIVESJuly 6, 2021Mr. Hice of Georgia (for himself, Mr. Aderholt, Mr. Brooks, Mr. Buck, Mr. LaMalfa, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo redesignate Gravelly Point Park, located along the George Washington Memorial Parkway in Arlington County, Virginia, as the Nancy Reagan Memorial Park, and for other purposes.1.RedesignationGravelly Point Park, located along the George Washington Memorial Parkway in Arlington County, Virginia, shall be redesignated as the Nancy Reagan Memorial Park.2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to Gravelly Point Park shall be deemed to be a reference to the Nancy Reagan Memorial Park.